16‐3480‐ag 
     Khalid v. Sessions 




 1                                       In the
 2               United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                        
 6                            August Term, 2017 
 7                              No. 16‐3480‐ag 
 8                         ______________________ 
 9                                        
10                  MOHAMMED HASSAN FAIZAN KHALID,  
11                                 Petitioner, 
12                                        
13                                     v. 
14                                        
15         JEFFERSON B. SESSIONS III, United States Attorney General, 
16                                Respondent.* 
17                          
18                                        
19                        ARGUED: JANUARY 11, 2018 
20                       DECIDED: SEPTEMBER 13, 2018 
21                                        
22                                        
23             Before: JACOBS, HALL, and DRONEY, Circuit Judges 
24    
25         Petitioner  Mohammed  Hassan  Faizan  Khalid  petitions  for 
26   review of a September 14, 2016, decision of the Board of Immigration 
27   Appeals (BIA) affirming an immigration judge’s (IJ) order of removal. 
28   The  Department  of  Homeland  Security  instituted  removal 


      The Clerk of Court is directed to amend the caption as set forth above. 
     *
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   proceedings  against  Khalid  after  he  was  convicted  of  conspiring  to 
 2   provide  material  support  for  terrorism  in  violation  of  18  U.S.C.  § 
 3   2339A.  Khalid  moved  to  terminate  his  removal  proceedings, 
 4   contending  that  he  derivatively  acquired  citizenship  from  his  U.S. 
 5   citizen father. At the time Khalid’s father became a U.S. citizen, Khalid 
 6   had recently entered federal pretrial juvenile detention for terrorism‐
 7   related  charges,  and  remained  there  for  the  short  time  until  his 
 8   eighteenth birthday. As a result, the IJ and BIA concluded that Khalid 
 9   was not in the “physical custody” of his U.S. citizen parent before his 
10   eighteenth  birthday,  as  required  by  the  applicable  derivative 
11   naturalization  statute,  8  U.S.C.  §  1431(a).  We  hold  that  the  short, 
12   temporary  physical  separation  caused  by  Khalid’s  time  in  federal 
13   pretrial  juvenile  detention  did  not  strip  Khalid’s  father  of  his 
14   “physical custody” of Khalid as that term is used in 8 U.S.C. § 1431(a), 
15   and  that  consequently,  Khalid  is  a  U.S.  citizen.  Accordingly,  we 
16   GRANT  the  petition  for  review,  VACATE  the  BIA’s  decision,  and 
17   REMAND  with  instructions  to  terminate  Khalid’s  removal 
18   proceedings. 
19           
20          Judge  Jacobs,  Circuit  Judge,  with  whom  Judge  Hall  joins, 
21   concurs in a separate opinion. 
22                             
23                                       
24                               WAYNE  SACHS,  Sachs  Law  Group, 
25                               LLC, Philadelphia, PA, for Petitioner. 
26                                     
27                               PAUL  F.  STONE,  Senior  Counsel  for 
28                               National      Security,     Office      of 
29                               Immigration  Litigation  (Chad  A. 
30                               Readler,  Acting  Assistant  Attorney 
31                               General,  Civil  Division,  Ethan  B. 
32                               Kanter,  Deputy  Chief,  National 


                                           2
                                                                                                                               
      
      
      
                                                                                        
 1       Security  Unit,  Office  of  Immigration 
 2       Litigation,  on  the  brief),  U.S. 
 3       Department  of  Justice,  Washington, 
 4       D.C., for Respondent. 

 5       Andrew  Wachtenheim,  Immigrant 
 6       Defense  Project,  New  York,  NY,  for 
 7       Amici  Curiae  Center  for  Family 
 8       Representation,         Her     Justice, 
 9       Sanctuary  for  Families,  The  Door’s 
10       Legal Services Center, Columbia Law 
11       School  Immigrants’  Rights  Clinic, 
12       New York University School of Law, 
13       Immigrant  Rights  Clinic,  Kathryn  O. 
14       Greenberg Immigration Justice Clinic 
15       at  Benjamin  N.  Cardozo  School  of 
16       Law,  Brooklyn  Defender  Services, 
17       Monroe  County  Public  Defender’s 
18       Office,  Neighborhood  Defender 
19       Service of Harlem, New York County 
20       Defender  Services,  The  Bronx 
21       Defenders, Legal Aid Society, Center 
22       for  Constitutional  Rights,  Inc., 
23       Immigrant  Defense  Project,  and 
24       Professors  Chris  Gottlieb,  Kim 
25       Taylor‐Thompson,                Martin 
26       Guggenheim,  Michael  Wishnie, 
27       Randy Hertz, and Tony Thompson, in 
28       support of Petitioner. 

29        

30        


                  3
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   DRONEY, Circuit Judge: 

 2          Under  the  Immigration  and  Nationality  Act  (INA),  a  child 

 3   under the age of eighteen who is a legal permanent resident (LPR) of 

 4   the  United  States  acquires  citizenship  when  that  child’s  parent 

 5   becomes a U.S. citizen if the child is residing in the United States in 

 6   the  “legal  and  physical  custody”  of  the  citizen  parent.  8  U.S.C.  § 

 7   1431(a). In this petition, we are asked to construe the term “physical 

 8   custody”  in  8  U.S.C.  §  1431(a)  as  it  applies  to  the  unique  situation 

 9   presented here. 

10          In  July  2011,  the  FBI  arrested  Petitioner  Mohammed  Hassan 

11   Faizan  Khalid  for  allegedly  conspiring  to  provide  material  support 

12   for terrorism in violation of 18 U.S.C. § 2339A. At the time, Khalid was 

13   a  minor  and  a  legal  permanent  resident  of  the  United  States.  The 

14   United States District Court for the Eastern District of Pennsylvania 

15   placed  Khalid  in  pretrial  juvenile  detention  following  his  arrest. 

16   Shortly  thereafter,  in  August  2011,  Khalid’s  father  became  a  U.S. 




                                            4
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   citizen,  while  Khalid  was  still  under  the  age  of  eighteen.  A  month 

 2   later,  Khalid  turned  eighteen  while  still  in  federal  pretrial  juvenile 

 3   detention.  During  Khalid’s  subsequent  removal  proceedings,  the  IJ 

 4   and  the  BIA  concluded  that  Khalid’s  detention  had  terminated  his 

 5   father’s “physical custody” over Khalid, and therefore Khalid was not 

 6   eligible to acquire derivative citizenship under 8 U.S.C. § 1431(a). 

 7          We  disagree  and  hold  that  Khalid’s  temporary  physical 

 8   separation from his father while in federal pretrial juvenile detention 

 9   did not terminate Khalid’s father’s “physical custody” of Khalid. We 

10   construe  the  term  “physical  custody”  in  8  U.S.C.  §  1431  by  first 

11   looking to state law definitions of that term. Those definitions provide 

12   some direction and indicate that a parent’s physical custody of a child 

13   does  not  cease  due  to  a  child’s  brief,  temporary  separation  from  a 

14   parent.  Second,  the  statutory  context  and  history  of  the  derivative 

15   citizenship statute indicate that the “physical custody” requirement 

16   ensures that the LPR child has a strong connection to the naturalizing 




                                            5
                                                                                                                                                       
      
      
      
                                                                                                                
 1   parent and to the United States at the time the child becomes eligible 

 2   for  derivative  citizenship.  Khalid  had  those  connections.  Third,  the 

 3   applicable canons of statutory interpretation also favor construing the 

 4   term  “physical  custody”  so  that  such  custody  does  not  terminate 

 5   upon  a  brief,  temporary  separation  from  a  parent.    Finally,  the 

 6   distinctive  nature  of  federal  pretrial  juvenile  detention—which 

 7   encourages continued family involvement with the child during such 

 8   detention—further  supports  the  conclusion  that  Khalid’s  father 

 9   retained “physical custody” over Khalid for the purposes of 8 U.S.C. 

10   § 1431(a). As a result, Khalid is a U.S. citizen and the Department of 

11   Homeland  Security  (DHS)  must  terminate  removal  proceedings 

12   against him. 

13                               BACKGROUND 

14         Petitioner  Mohammed  Hassan  Faizan  Khalid  entered  the 

15   United States with his family as an LPR in 2007. He was born in the 

16   United Arab Emirates, but as the child of two Pakistani parents, he 




                                          6
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   was a Pakistani citizen. From at least the summer of 2009, when he 

 2   was 15 years old, until his arrest in July 2011 at age 17, Khalid used 

 3   the  internet  to  attempt  to  assist  extremists  in  the  United  States  and 

 4   abroad.  According  to  the  government,  Khalid  helped  with 

 5   recruitment  efforts  by  translating  jihadist  videos  from  Urdu  into 

 6   English,  and  then  posting  those  videos  online.  In  addition,  Khalid 

 7   assisted  a  co‐defendant  who  aspired  to  commit  jihad  in  Europe  by 

 8   attempting  to  fundraise  for  that  co‐defendant  and  by  concealing 

 9   evidence from the FBI.   

10          Federal agents arrested Khalid on July 6, 2011. At the time he 

11   was  arrested,  Khalid  was  seventeen  years  old,  had  just  graduated 

12   from  high  school,  and  was  living  at  home  with  his  parents  in 

13   suburban Baltimore. Following his arrest, Khalid was detained at the 

14   Berks County Youth Correctional Center (ʺBerksʺ) in Berks County, 

15   Pennsylvania.  Shortly  thereafter,  a  federal  district  judge  ordered 




                                            7
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   Khalid’s continuing detention at that facility pursuant to 18 U.S.C. §§ 

 2   50345035, which governs federal pretrial juvenile detention.  

 3             A  little  over  a  month  after  his  arrest,  on  August  17,  2011, 

 4   Khalid’s  father  became  a  U.S.  citizen.  At  the  time  Khalid’s  father 

 5   naturalized,  Khalid  was  still  detained  at  Berks.  The  government 

 6   transferred  Khalid  to  an  adult  facility  that  October,  after  Khalid 

 7   turned eighteen years old.  

 8             Khalid cooperated extensively with the government following 

 9   his arrest. He met with federal investigators over twenty times and 

10   testified  in  grand  jury  proceedings  for  two  investigations.  The 

11   government  acknowledged  that  “Khalid’s  assistance  advanced 

12   multiple  national  security  investigations  in  important  ways.”  AR 

13   538.1 Khalid pleaded guilty to violating 18 U.S.C. § 2339A, but because 

14   of his cooperation, the government requested a downward departure 

15   from  Khalid’s  recommended  Guidelines  sentence  of  fifteen  years’ 



     1    We use “AR” as shorthand for the administrative record. 



                                               8
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   imprisonment.  The  district  court  sentenced  Khalid  to  five  years’ 

 2   imprisonment, which he has served.2  

 3          In late 2015, after Khalid served his sentence, the government 

 4   transferred  him  to  the  custody  of  Immigration  and  Customs 

 5   Enforcement, and the DHS commenced removal proceedings against 

 6   Khalid  based  upon  his  conviction.  Khalid  moved  to  terminate  the 

 7   removal proceedings on the ground that he is a U.S. citizen by virtue 

 8   of  his  father’s  naturalization,  see  8  U.S.C.  §  1431(a),  and,  in  the 

 9   alternative, sought deferral of removal under the Convention Against 

10   Torture,  see  8  C.F.R.  §  1208.17(a). 3  The  IJ  denied  the  motion  to 

11   terminate in April 2016, concluding that Khalid was not in his father’s 

12   “physical  custody”  at  the  time  his  father  naturalized.  In  September 




     2 At  oral  argument,  counsel  for  the  government  indicated  that  he  had  no 
     information  indicating  that  Khalid  presents  a  continuing  threat  to  the  United 
     States. 

     3 DHS sought removal to the United Arab Emirates or Pakistan. Khalid maintained 
     that he would be tortured if removed to Pakistan because of his cooperation in the 
     federal terrorism investigations.  



                                               9
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   2016,  the  BIA  affirmed  the  IJ’s  decision,  holding  that  a  “child  must 

 2   reside  with  the  citizen  parent  to  satisfy  the  ‘physical  custody’ 

 3   requirement of [8 U.S.C. § 1431(a)(3)].” AR 6. Khalid now petitions for 

 4   review of the BIA’s decision, arguing that DHS may not remove him 

 5   because he is a U.S. citizen.4 

 6                                  DISCUSSION 

 7       I.   Jurisdiction and Standard of Review 

 8            Khalid presents one question for review: whether he was in the 

 9   “physical custody” of his father under 8 U.S.C. § 1431(a) at the time 

10   his  father  naturalized.  That  issue  is  a  question  of  law  that  we  have 

11   jurisdiction  to  review.  8  U.S.C.  §  1252(a)(2)(D);  Xiao  Ji  Chen  v.  U.S. 

12   Dep’t of Justice, 471 F.3d 315, 32628 (2d Cir. 2006).  In addition, we 

13   have jurisdiction pursuant to 8 U.S.C. § 1252(b)(5)(A) because Khalid 

14   claims that he is a United States citizen and no dispute of fact prevents 




      The IJ also granted Khalid deferral of removal as to Pakistan, but not as to the 
     4

     United Arab Emirates.  



                                            10
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   our  resolution  of  that  question.  We  review  de  novo  the  BIA’s 

 2   interpretation of a citizenship statute. See Jaen v. Sessions, 899 F.3d 182, 

 3   185‐86 n.2 (2d Cir. 2018). 

 4       II.   The Text, Context, and Statutory History of 8 U.S.C. § 1431(a) 

 5             To determine whether Khalid satisfies the “physical custody” 

 6   requirement in this context, we first look to the text of the statute. See, 

 7   e.g., Life Techs. Corp. v. Promega Corp., 137 S. Ct. 734, 739 (2017). If the 

 8   statute  is  ambiguous,  then  “we  may  resort  to  canons  of  statutory 

 9   interpretation  to  resolve  the  ambiguity.”  Tanvir  v.  Tanzin,  894  F.3d 

10   449, 459 (2d Cir. 2018). We determine whether a statute is ambiguous 

11   “by reference to the language itself, the specific context in which that 

12   language  is  used,  and  the  broader  context  of  the  statute  as  a 

13   whole.” Robinson  v.  Shell  Oil  Co.,  519  U.S.  337,  341  (1997).  Here,  we 

14   begin that inquiry by first examining the text of the statute itself, and, 

15   concluding that the term “physical custody” is not entirely clear, we 

16   then turn to the broader statutory context and its history. 




                                           11
                                                                                                                                                              
      
      
      
                                                                                                                       
 1               a. “Physical Custody” and State Law Guidance 

 2           Under 8 U.S.C. § 1431, a child may derive U.S. citizenship from 

 3   a parent if (1) one parent is a citizen, (2) the child is “under the age of 

 4   eighteen years,” and (3) “[t]he child is residing in the United States in 

 5   the  legal  and  physical  custody  of  the  citizen  parent  pursuant  to  a 

 6   lawful  admission  for  permanent  residence.”  8  U.S.C.  §  1431(a). 5 

 7   Neither party here disputes that the statute uses the term “physical 

 8   custody”  in  the  family  law  sense  of  the  term. 6  Nevertheless,  the 

 9   government  suggests  that  we  should  only  interpret  this  term  with 

10   reference to federal law and BIA precedents interpreting terms other 

11   than  “physical  custody.”  We  agree  with  the  government  that 

12   “naturalization laws must ‘be construed according to a federal, rather 

13   than  state,  standard.’”  Brissett  v.  Ashcroft, 363  F.3d 130,  133  (2d Cir. 


     5 There  is  no  dispute  that  Khalid’s  father  and  mother  shared  legal  custody  of 
     Khalid at all relevant times, and that both parents were living together with Khalid 
     and his siblings in Maryland until Khalid’s arrest.  

      The parties also do not dispute that Khalid satisfies the remaining requirements 
     6 

     for citizenship. 



                                                12
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   2004)  (quoting  Nehme  v.  INS,  252  F.3d  415,  42223  (5th  Cir.  2001)). 

 2   However, “[i]t is [also] a cardinal rule of statutory construction that, 

 3   when  Congress  employs  a  term  of  art,  it  presumably  knows  and 

 4   adopts the cluster of ideas that were attached to each borrowed word 

 5   in the body of learning from which it is taken.” Citizens Against Casino 

 6   Gambling  in  Erie  Cty.  v.  Chaudhuri,  802  F.3d  267,  287  (2d  Cir.  2015) 

 7   (quoting Air Wis. Airlines Corp. v. Hoeper, 571 U.S. 237, 248 (2014)).  

 8          In  this  case,  that  “cardinal  rule”  compels  us  to  examine  state 

 9   law definitions of “physical custody” to help construe that term and 

10   the “cluster of ideas” attached to it. Id. Family law, after all, is an area 

11   of  law  that  federal  courts and Congress leave almost  exclusively  to 

12   state  law  and  state  courts.  See,  e.g.,  Reno  v.  Flores,  507  U.S.  292,  310 

13   (1993)  (noting  that  states  have  “special  proficiency  in  the  field  of 

14   domestic  relations,  including  child  custody”  (internal  quotation 

15   marks omitted)); Ankenbrandt v. Richards, 504 U.S. 689, 70104 (1992) 

16   (discussing  domestic  relations  exception  to  federal  diversity 




                                              13
                                                                                                                                                       
      
      
      
                                                                                                                
 1   jurisdiction for cases involving divorce, alimony, and child custody 

 2   decrees). This approach to statutory interpretation of such a term is 

 3   well‐grounded in our precedent and that of the Supreme Court. For 

 4   example, we have looked to state law definitions to define the term 

 5   “legal  custody”  in  the  prior  version  of  the  derivative  citizenship 

 6   statute at issue in this case. See Garcia v. USICE (Dep’t of Homeland Sec.), 

 7   669 F.3d 91, 95 (2d Cir. 2011). Indeed, we observed in Garcia that “we 

 8   often look to state law for a rule of decision where there is no extant 

 9   body  of  federal  common  law  in  the  area  of  law  implicated  by  the 

10   statute.” Id. (alterations and internal quotation marks omitted); see also 

11   Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 47 (1989) (“That 

12   we are dealing with a uniform federal rather than a state definition 

13   does  not,  of  course,  prevent  us  from  drawing  on  general  state‐law 

14   principles  to  determine  the  ordinary  meaning  of  the  words  used.” 

15   (internal quotation marks omitted)).  




                                         14
                                                                                                                                                        
      
      
      
                                                                                                                 
 1             Consistent  with  these  principles,  we  turn  to  state  law 

 2   definitions of “physical custody” in the family law context to help us 

 3   understand  how  Congress  intended  to  use  that  term  in  8  U.S.C.  § 

 4   1431.  

 5             The parties disagree about the guidance that state law offers. 

 6   The government, consistent with the BIA, contends that a child must 

 7   be “actually resid[ing]” with the citizen parent at the exact time of the 

 8   parent’s  naturalization  or  before  the  child’s  eighteenth  birthday  to 

 9   satisfy this requirement. Resp’t Br. 1920. In contrast, Khalid argues 

10   that  “physical  custody”  describes  only  the  “legal  relationship 

11   between  parents  and  minor”  children.  Pet’r  Br.  10.  Both  arguments 

12   find some support in state law, and as a result, we do not find state 

13   law conclusive in defining that term. 

14             State family law definitions of the term “physical custody” are 

15   often  at  odds  with  the  government’s  assertion  that  a  child  must  be 

16   “actually resid[ing]” with a parent for the child to be in that parent’s 




                                          15
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   “physical  custody.”  For  example,  physical  custody  can  be  split 

 2   between  parents,  and  two  parents  can  share  and  retain  “physical 

 3   custody” even if the child does not actually reside in any one parent’s 

 4   home full‐time. See, e.g., Loran v. Loran, 2015 WY 24, ¶ 17 n.3, 343 P.3d 

 5   400,  404  n.3  (Wyo.  2015)  (listing  cases  addressing  shared  physical 

 6   custody  in  Wyoming);  Jarvis  v.  Jarvis,  1998  ND  163,  ¶¶  3437,  584 

 7   N.W.2d  84,  92  (discussing  split  physical  custody  arrangements); 

 8   Child Custody Prac. & Proc. § 4:34 (“When choosing between parents, 

 9   the  court  may  award  sole  or  exclusive  custody  to  one  parent,  joint 

10   legal and/or physical custody, or divided custody with each parent 

11   having physical custody of one or more children.”). Those uses of the 

12   term  “physical  custody”  conflict  with  the  government’s  argument 

13   that Khalid must have been “actually residing” with his father at the 

14   time  he  naturalized  or  before  the  short  time  until  his  eighteenth 

15   birthday to obtain derivative citizenship. 




                                          16
                                                                                                                                                        
      
      
      
                                                                                                                 
 1          Further,  Khalid  is  correct  that  the  term  “physical  custody”  is 

 2   often used to define a legal relationship between the child and parent. 

 3   Indeed,  in  the  state where Khalid  lived with  his  family  prior  to  his 

 4   detention and conviction, “[p]hysical custody . . . means the right and 

 5   obligation to provide a home for the child and to make the day‐to‐day 

 6   decisions  required  during  the  time  the  child  is  actually  with  the 

 7   parent having such custody.” Taylor v. Taylor, 508 A.2d 964, 967 (Md. 

 8   1986) (emphasis added); see also Henderson v. Henderson, 568 P.2d 177, 

 9   179 (Mont. 1977) (“‘Physical custody’ is not limited to having actual, 

10   immediate control of the physical presence of the child. Rather, this 

11   phrase relates to the custodial rights involved in the care and control 

12   of the child.”). Similarly, state courts also employ the term “physical 

13   custody” to describe a right that they “award” to parents disputing 

14   who  may control  a child’s  decisions  and  provide  care  to  that  child. 

15   See,  e.g.,  Nolte  v.  Mehrens,  648  N.W.2d  727,  731  (Minn.  2002) 

16   (explaining requirements for “award[ing] physical custody”); Child 




                                          17
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   Custody Prac. & Proc. § 4:34; Custody; Black’s Law Dictionary (10th ed. 

 2   2014) (defining custody as “[t]he care, control, and maintenance of a 

 3   child  awarded  by  a  court  to  a  responsible  adult,”  and  stating  that  

 4   “[c]ustody  involves  legal  custody  (decision‐making  authority)  and 

 5   physical custody (caregiving authority), and award of custody grants 

 6   both rights”). 

 7          As  we  noted,  the  BIA’s  decision  in  this  matter  interprets 

 8   “physical  custody”  to  require  that  Khalid  have  “actually  resided” 

 9   with  his  father  in  the  two‐month  window  between  his  father’s 

10   naturalization  and  Khalid’s  eighteenth  birthday.  The  government 

11   does have some support for this position. For example, the Uniform 

12   Child Custody Jurisdiction and Enforcement Act (UCCJEA) defines 

13   “physical custody” as “the physical care and supervision of a child.” 

14   UCCJEA  §  102(14).  That  definition  seems  to  require  a  parent’s 

15   physical  presence  with  the  child.  In  addition,  state  courts  do 

16   sometimes  deem  residing  with  a  parent  a  component  of  “physical 




                                          18
                                                                                                                                                       
      
      
      
                                                                                                                
 1   custody.” See, e.g., In re AJR, 852 N.W.2d 760, 765 (Mich. 2014) (noting 

 2   that  “physical  custody  pertains  to  where  the  child  shall  physically 

 3   reside”  in  interpreting  Michigan’s  child  custody  laws  (alteration 

 4   omitted)  (internal  quotation  marks  omitted));  Rivero  v.  Rivero,  216 

 5   P.3d 213, 222 (Nev. 2009) (“Physical custody involves the time that a 

 6   child physically spends in the care of a parent. During this time, the 

 7   child resides with the parent and that parent provides supervision for 

 8   the child and makes the day‐to‐day decisions regarding the child.”). 

 9         On balance, the state law uses of the term “physical custody” 

10   are inconclusive in defining that term in 8 U.S.C. § 1431(a). However, 

11   we emphasize that many of the state law uses of the term “physical 

12   custody” conflict with the BIA’s requirement that a “child must reside 

13   with the citizen parent to satisfy the ‘physical custody’ requirement 

14   of [8 U.S.C. § 1431(a)(3)],” as it applied that rule in this case. AR 6. The 

15   BIA’s  decision  reduces  “physical  custody”  to  an  “actual  residency” 

16   requirement  at  some  point  after  the  citizen  parent  naturalizes,  but 




                                         19
                                                                                                                                                                
      
      
      
                                                                                                                         
 1   before the child’s eighteenth birthday—even in cases involving short, 

 2   temporary  separations,  like  this  one.  State  law  rarely  uses  such  a 

 3   narrow  definition  of  physical  custody,  and  we  do  not  think  that 

 4   “physical custody” is determined exclusively by the small moment in 

 5   time  immediately  following  a  citizen  parent’s  naturalization,  even 

 6   when looking to state law for guidance. However, given the variety 

 7   of definitions under state law, we conclude that the plain text itself 

 8   does not clarify what constitutes “physical custody” under 8 U.S.C. § 

 9   1431.  Accordingly,  we  turn  to  other  indicators  of  the  statute’s 

10   meaning to help construe and apply that term in this case.7 See, e.g., 




     7 The government also argues that “in the legal and physical custody of the citizen 
     parent” is a “limiting phrase” that “grammatically must refer” to the antecedent 
     “the  child  is  residing”  in  §  1431(a)(3).  Resp’t  Br.  26.  While  this  may  be  true, 
     “physical  custody”  is  a  term  of  art,  and  the  state  law  definitions  we  surveyed 
     above make clear that in some contexts, a parent might “have” physical custody 
     or a child might be residing “in” a parent’s physical custody, even if that child is 
     not currently physically present with the parent. Such “ordinary meaning[s]” of 
     “physical  custody”  do  not  limit  the  statute  in  the  way  the  government  argues. 
     Holyfield, 490 U.S. at 47. As a result, we do not think the government’s grammatical 
     argument  affects  the  outcome  of  this  petition.  A  term  of  art  does  not  lose  its 
     meaning simply because of the verb that it modifies.    



                                                  20
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   Merit  Mgmt.  Grp.,  LP  v.  FTI  Consulting,  Inc.,  138  S.  Ct.  883,  89394 

 2   (2018) (looking first to the words of the text, and then to the broader 

 3   “statutory  structure”  to  interpret  a  term  in  the  Bankruptcy  Code); 

 4   King  v.  Burwell,  135  S.  Ct.  2480,  2489  (2015)  (“[W]e  must  read  the 

 5   words [of a statute] in their context and with a view to their place in 

 6   the overall statutory scheme.” (internal quotation marks omitted)). 

 7             b. The Statutory Context and History 

 8          Congress  enacted  the  current  version  of  the  derivative 

 9   citizenship  statute with  the  passage  of the  Child Citizenship  Act  of 

10   2000 (“CCA”). See Child Citizenship Act of 2000, Pub. L. 106‐395, 114 

11   Stat.  1631  (2000)  (codified  in  part  at  8  U.S.C.  §  1431).  That  Act 

12   significantly  amended  the  derivative  citizenship  statute  by 

13   “liberaliz[ing] the Immigration and Nationality Act’s conditions for 

14   the  automatic  derivative  naturalization  of  alien  children  of  United 

15   States‐born or naturalized parents.” Drakes v. Ashcroft, 323 F.3d 189, 

16   190 (2d Cir. 2003) (per curiam). In particular, and as relevant here, the 




                                           21
                                                                                                                                                       
      
      
      
                                                                                                                
 1   statute  modified  the  derivative  citizenship  conditions  for  LPR 

 2   children with married LPR parents, making it easier for those children 

 3   to  obtain  citizenship  when  a  parent  naturalizes.  The  new  “physical 

 4   custody” requirement ensures that a child’s “real interests” are in the 

 5   United States when obtaining derivative citizenship because the child 

 6   has  a  strong  connection  to  the  naturalizing  parent.  Duarte‐Ceri  v. 

 7   Holder, 630 F.3d 83, 90 (2d Cir. 2010) (quoting Bustamante–Barrera v. 

 8   Gonzales, 447 F.3d 388, 397 (5th Cir. 2006)).  In other words, Congress 

 9   sought to make derivative citizenship more available to the children 

10   of  married  parents,  while  still  ensuring  a  connection  between  the 

11   naturalizing parent and child.  

12         As we detail below, those changes to the statute further support 

13   our  conclusion  that  Khalid  satisfies  the  “physical  custody” 

14   requirement  of  8  U.S.C.  §  1431  in  this  case.  To  explain  this 

15   understanding, we look first at the immediate changes that the CCA 

16   brought  to  derivative  citizenship,  and  second,  we  examine  the 




                                         22
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   broader  statutory  context  and  history  of  derivative  citizenship  for 

 2   minor children. 

 3          The CCA made it easier for LPR children to obtain derivative 

 4   citizenship by requiring that only one of their parents naturalizes. As 

 5   the  House  Committee  on  the  Judiciary  Report  for  the  CCA  notes, 

 6   under  the  relevant  prior  derivative  citizenship  law,  a  foreign‐born 

 7   child with non‐citizen parents could only become a citizen (1) when 

 8   “both  parents  naturalize”  or  (2)  where  the  parents  had  divorced  or 

 9   separated  and  the  U.S.  citizen  parent  had  custody  of  the  child.  See 

10   H.R. Rep. No. 106‐852, at 4 (2000); see also 8 U.S.C. § 1432(a) (“A child 

11   born outside of the United States of alien parents . . . becomes a citizen 

12   of the United States upon fulfillment of the following conditions: (1) 

13   The naturalization of both parents; or . . . (3) The naturalization of the 

14   parent having legal custody of the child where there has been a legal 

15   separation  of  the  parents  .  .  .  .”),  repealed  by  §  103  of  the  Child 

16   Citizenship Act of 2000. The revised derivative naturalization statute 




                                            23
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   (as  amended  by  the  CCA)  provides  that  only  one  parent  needs  to 

 2   become  a  citizen  for  the  non‐citizen  child  to  automatically  derive 

 3   citizenship, as long as the naturalized parent has “legal and physical 

 4   custody” of the child and the child is residing in the United States. See 

 5   8  U.S.C.  §  1431(a);  H.R.  Rep.  No.  106‐852,  at  5.  That  one  parent 

 6   requirement applies regardless of whether the parents are separated, 

 7   unlike the prior version of the statute.  Accordingly, the CCA enabled 

 8   a  child  with  married  parents  (who  are  not  separated)  to  acquire 

 9   derivative citizenship if only one parent naturalized. 

10          In  addition,  the  prior  version  of  the  statute  mentioned 

11   “custody”  only  in  cases  involving  separated  parents.  See  8  U.S.C.  § 

12   1432(a)(3),  repealed  by  § 103  of  the  Child  Citizenship  Act  of  2000.  In 

13   such cases, the statute granted citizenship to the child so long as the 

14   child was in the “legal custody” of the naturalizing parent. Id. A child 

15   in the legal custody of the non‐naturalizing parent, however, would 

16   not acquire citizenship. Id. 




                                            24
                                                                                                                                                        
      
      
      
                                                                                                                 
 1          Congress added the words “physical custody” to the statute for 

 2   the first time with the CCA. In doing so, Congress imposed a custody 

 3   requirement for the first time in the context of married parents. When 

 4   compared  against  the  prior  version  of  the  statute,  those  changes 

 5   indicate that the new custody provision ensures that the child’s “real 

 6   interests”  are  in  the  United  States  because  of  the  child’s  strong 

 7   connection  to  the  naturalizing  parent.  Duarte‐Ceri,  630  F.3d  at  90. 

 8   Under the former automatic derivative citizenship statute, ensuring 

 9   that the child’s “real interests” were in the United States through the 

10   child’s  connection  to  the  U.S.  citizen  parent  was  less  of  a  concern 

11   because the prior version of the statute required that both LPR parents 

12   naturalize or (if the parents were separated) that the child had a strong 

13   connection with the naturalizing parent (through the “legal custody” 

14   requirement).  Similarly,  the  CCA  now  requires  that  a  child’s  “real 

15   interests” are in the United States by ensuring that in cases of married 

16   (even  if  physically  separated)  parents,  the  child  only  acquires 




                                          25
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   citizenship if in the custody of the naturalizing parent. See 8 U.S.C. § 

 2   1431; Duarte‐Ceri, 630 F.3d at 90. 

 3         That conclusion—that “physical custody” helps ensure that a 

 4   child’s  “real  interests”  are  in  the  United  States  because  of  the 

 5   connection  to  the  U.S.  citizen  parent—fits  within  both  past  BIA 

 6   precedent and the broader statutory context and history. See Duarte‐

 7   Ceri, 630 F.3d at 90. First, under the prior version of the statute, this 

 8   Court and the BIA looked to which parent had “actual, uncontested 

 9   custody,”  in  cases  of  legally  separated  parents,  because  the  parent 

10   with  that  actual,  uncontested  custody  was  “the  parent  with  ‘legal 

11   custody’  for  the  purpose  of  evaluating  [a]  derivative  citizenship 

12   claim.” Garcia, 669 F.3d at 96; see also Matter of M, 3 I. & N. Dec. 850 

13   (BIA 1950) (“[I]n the absence of judicial determination or judicial or 

14   statutory grant of custody in the case of legal separation of the parent 

15   of  a  person  claiming  citizenship  under  section  314(c)  [(8  U.S.C.  § 

16   1432(a)’s predecessor)], the parent having actual uncontested custody 




                                           26
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   is to be regarded as having ‘legal custody’ of the person concerned for 

 2   the  purpose  of  determining  that  person’s  status  under  section 

 3   314(c).”).  The  effect  of  this  inquiry  was  to  ensure  that  a  child  only 

 4   became  a  U.S.  citizen  where  the  naturalizing  parent  had  a  true 

 5   connection  to  and  control  of  the  child,  and  to  deny  the  child 

 6   citizenship  if  the  child  had  little  actual  relationship  with  the 

 7   naturalizing parent. 

 8          Furthermore,  the  CCA  replaced  a  statute  that  federal  courts 

 9   had  long  interpreted  as  seeking  to  ensure  that  children  acquiring 

10   derivative citizenship have their “real interests” in the United States. 

11   Duarte‐Ceri,  630  F.3d  at  90.  As  the  Fifth  Circuit  has  explained,  in 

12   enacting  the  precursor  to  the  current  CCA,  “Congress  explicitly 

13   required  the  naturalization  of  both  parents  [for  the  child  to 

14   naturalize],  unless  the  parents  had  been  legally  separated  and  the 

15   parent with legal custody obtained naturalization.” Nehme, 252 F.3d 

16   at  424.  The  court  further  noted  that  “the  overall  intent  behind  the 




                                            27
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   [precursor  to  the  CCA]  was  to  make  it  more  difficult  for  aliens  to 

 2   obtain United States citizenship. Congress was concerned about the 

 3   burden  on  the  United  States  government  and  its  agencies  of 

 4   protecting persons who were only ‘nominal’ citizens of this country 

 5   and whose ‘real interests,’ as demonstrated by their residence abroad, 

 6   was not in the United States.” Id. at 42425 (quoting S. Rep. No. 76–

 7   2150, at 4 (1940)); see also id. at 425 (discussing other legislative history 

 8   sources  to  demonstrate  that  Congress  wished  to  ensure  that  those 

 9   who  acquired  citizenship  from  the  United  State’s  derivative 

10   citizenship laws had a real connection to the United States); H.R. Rep. 

11   No.  106‐852  at  3  n.1  (reaffirming  statute’s  purpose  of  ensuring  a 

12   citizen’s connection to the United States and noting that the statute’s 

13   residency language helps to ensure that that purpose is achieved).  

14          This Court has made the same observation about the precursor 

15   to the CCA. See Duarte‐Ceri, 630 F.3d at 8990. Indeed, we stated in 

16   Duarte‐Ceri  that  “Congress  enacted  the  [precursor  to  the 




                                          28
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   current] derivative  citizenship  statute  to  ensure  that  ‘alien  children 

 2   whose real interests were located in America with their custodial parent, 

 3   and not abroad, should be automatically naturalized.’” Id. (emphasis 

 4   added)  (quoting  Bustamante–Barrera,  447  F.3d  at  397).  Thus,  the 

 5   history  of  the  derivative  citizenship  statute  supports  reading  the 

 6   statute—and  the  term  “physical  custody,”  in  particular—to  ensure 

 7   that  a  child’s  “real  interests”  are  in  the  United  States  through  a 

 8   genuine connection between the United States citizen parent and that 

 9   parent’s child.8 Nothing in either the CCA’s text or history suggests 

10   that Congress intended to abandon that requirement in enacting the 




     8 That the statute also requires the non‐citizen child to be residing “in the United 
     States” does not mean the “physical custody” language is superfluous in assuring 
     that the child’s “real interests” are in the United States. The requirement that the 
     LPR child be in the citizen parent’s “physical custody” ensures that in situations 
     where parents might be physically (but not legally) separated, the child develops 
     a lasting connection to the United States. The same cannot be said if the child were 
     in the physical custody of only the non‐naturalizing LPR parent; in that case, the 
     child might not develop the connection to the United States that the statute seeks 
     to guarantee because that LPR parent might leave the United States with the child 
     at some point after the other LPR parent naturalizes. 




                                             29
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   CCA. Indeed, the physical custody provision demonstrates a desire 

 2   to continue ensuring that purpose is met. 

 3          As  a  result,  while  the  statutory  context  and  history  does  not 

 4   resolve all the textual ambiguities of the term “physical custody,” it 

 5   does make clear that Congress intended to ensure a child’s connection 

 6   to the naturalizing parent. Here, there is no dispute that Khalid had 

 7   such  a  connection  to  his  United  States  citizen  father  at  the  time 

 8   Khalid’s father naturalized. Khalid had lived at home with his parents 

 9   since  entering  the  United  States.  Thus,  Khalid’s  acquisition  of 

10   derivative  citizenship  does  not  violate  Congress’s  demand  that  the 

11   child  has  a  strong  connection  to  the  United  States  to  acquire 

12   derivative citizenship. 

13   III.   Canons of Statutory Interpretation 

14          Two canons of statutory interpretation applicable to the CCA 

15   also  support  our  conclusion  that  physical  custody  under  8  U.S.C.  § 

16   1431 does not simply end on a brief, temporary separation from the 




                                          30
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   naturalizing  parent.  First,  the  derivative  citizenship  statute  as 

 2   amended by the CCA promotes “Congress’s remedial purposes” of 

 3   “keep[ing]  families  intact.”  Duarte‐Ceri,  630  F.3d  at  90;  see  also 

 4   Nwozuzu  v.  Holder,  726  F.3d  323,  332  (2d  Cir.  2013)  (discussing 

 5   “Congress’s  intent  to  preserve  the  family  unit  and  to  keep  families 

 6   intact”  under  the  previous  version  of  the  derivative  citizenship 

 7   provision  at  issue  in  this  case).  While  we  previously  made  that 

 8   observation about the statute’s remedial purpose in connection with 

 9   8 U.S.C. § 1432, the same observation applies to the amended statute. 

10   As  we  have  already  noted,  the  CCA  further  “liberalizes  the 

11   Immigration  and  Nationality  Act’s  conditions  for  the  automatic 

12   derivative  naturalization  of  alien  children  of  United  States‐born  or 

13   naturalized parents.” Drakes, 323 F.3d at 190; see also Pina v. Mukasey, 

14   542  F.3d  5,  8  (1st  Cir.  2008)  (similarly  noting  the  Act’s  purpose  of 

15   liberalizing  the  conditions  for  derivative  citizenship  for  children  of 

16   U.S.  citizens).  Accordingly,  nothing  about  the  CCA  affects  our 




                                           31
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   observation in Duarte‐Ceri. Indeed, the statute only further promotes 

 2   its goal of family unity, even while also continuing to ensure a child’s 

 3   connection to the United States. 

 4          Second,  there  is  a  “long‐standing  presumption”  that  in  “the 

 5   immigration  context,”  we  construe  “‘any  lingering  ambiguities’  in 

 6   favor  of  the  petitioner.”  Duarte‐Ceri,  630  F.3d  at  89  (quoting  INS  v. 

 7   Cardoza–Fonseca, 480 U.S. 421, 449 (1987)). The government contends 

 8   the opposite, arguing that “doubts [about Khalid’s eligibility] should 

 9   be resolved in favor of the United States and against the claimant.” 

10   Berenyi v. Dist. Dir., INS, 385 U.S. 630, 637 (1967) (internal quotation 

11   marks  omitted).  The  presumption  the  government  cites,  however, 

12   applies  to  evidentiary  burdens,  and  does  not  dictate  how  we  must 

13   resolve  the  “lingering  ambiguities”  that  exist  when  interpreting  a 

14   citizenship statute. See, e.g., Gil v. Sessions, 851 F.3d 184, 188 (2d Cir. 

15   2017)  (citing  Berenyi  to  support  placing  burden  on  petitioner  to 

16   establish the factual basis for his citizenship). 




                                           32
                                                                                                                                                         
      
      
      
                                                                                                                  
 1          Those  considerations  further  support  our  conclusion  that 

 2   Khalid  satisfies  the  physical  custody  requirement.  Duarte‐Ceri 

 3   compels us to “interpret the statute’s ambiguity with leniency” in a 

 4   way that “preserves rather than extinguishes citizenship,” given both 

 5   the statute’s purpose of maintaining family unity and the “lingering 

 6   ambiguities” as to the text’s meaning. 630 F.3d at 8890. That principle 

 7   further supports reading “physical custody” not to hinge on the brief 

 8   and  temporary  separation  created  by  Khalid’s  pretrial  detention, 

9    when no court had yet adjudicated Khalid guilty of any offense. 

10   IV.    The  Circumstances  of  Khalid’s  Federal  Pretrial  Juvenile 
11          Detention 
12           
13          We  also  must  conduct  an  inquiry  into  the  particular  custody 

14   arrangement at the time the parent naturalizes and the child becomes 

15   eligible for citizenship. The BIA made no such inquiry in this matter. 

16   Instead,  it  reached  a  broad  conclusion,  declaring  that  a  child  must 

17   “actually  resid[e]”  with  the  U.S.  citizen  parent  “at  the  time  of  the 

18   [parent’s] naturalization or at some time after he becomes a citizen.” 


                                           33
                                                                                                                                                       
      
      
      
                                                                                                                
 1   AR  56.  For  the  reasons  we  have  already  explained,  we  think  this 

 2   interpretation  of  the  statute  incorrect.  Furthermore,  as  we  explain 

 3   below, we think that interpretation at odds with the nature of Khalid’s 

 4   separation from his father in this case. 

 5         The  nature  of  federal  pretrial  juvenile  detention  supports  the 

 6   view  that  Khalid  satisfied  the  “physical  custody”  requirement. 

 7   Congress created the current pretrial detention system for juveniles 

 8   when it enacted the Juvenile and Delinquency Prevention Act of 1974 

 9   (“JDPA”). See Pub. L. No. 93‐415, 88 Stat 1109 (1974). As relevant here, 

10   the JDPA contains four sections, now codified at 18 U.S.C. §§ 5033–

11   5036.  Those  sections  demonstrate  Congress  expresses  a  clear 

12   preference for preserving the juvenile’s connection to his or her family 

13   and the family’s continued involvement in the juvenile’s life during 

14   the period of federal pretrial detention. 

15         First,  the  JDPA  requires  federal  authorities  to  immediately 

16   notify a child’s parents when federal authorities arrest a juvenile. 18 




                                         34
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   U.S.C.  §  5033.  Following  a  juvenile’s  arrest,  the  “juvenile  shall  be 

 2   taken before a magistrate judge forthwith.” Id. At that hearing, if the 

 3   juvenile  has  not  already  been  released,  “the  magistrate  judge  shall 

 4   release  the  juvenile  to  his  parents,  guardian,  custodian,  or  other 

 5   responsible party” unless the judge determines that “the detention of 

 6   such juvenile is required to secure his timely appearance before the 

 7   appropriate court or to insure [sic] his safety or that of others.” Id. § 

 8   5034 (emphasis added). In the event the magistrate judge does order 

 9   the juvenile detained, then section 5035 mandates that “[w]henever 

10   possible,  detention  shall  be  in  a  foster  home  or  community  based 

11   facility  located  in  or  near  [the  juvenile’s]  home  community.”  Id.  § 

12   5035. 

13            The  structure  of  the  JDPA  factors  into  our  conclusion  in  two 

14   significant  ways.  First,  the  JDPA  expresses  a  strong  preference  for 

15   continued parental involvement during detention. Congress seems to 




                                            35
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   have  desired  continued  parental  care,  even  during  detention,  for  a 

 2   juvenile charged with a federal crime. See id. §§ 50335035.  

 3          Second,  as  amici  point  out,  under  circumstances  like  those  in 

 4   Khalid’s case, the government’s proposed interpretation of “physical 

 5   custody” would leave the question of whether a child derives United 

 6   States  citizenship  entirely  to  the  pretrial  detention  decision  of  a 

 7   magistrate or state court judge. See Br. of Amici Curiae Ctr. for Family 

 8   Representation et al. 7. That approach to deciding a child’s “weighty 

 9   interest  in  citizenship”  would  make  citizenship  a  status  that  is 

10   “casually  conferred,”  at  odds  with  Congress’s  detailed  scheme  for 

11   immigration  and  naturalization.  Fedorenko  v.  United  States,  449  U.S. 

12   490,  520  n.3  (1981)  (Blackmun,  J.,  concurring  in  judgment);  see  also 

13   Arizona v. United States, 567 U.S. 387, 395 (2012) (“Federal governance 

14   of  immigration  and  alien  status  is  extensive  and  complex.”). 

15   Moreover, the BIA’s approach would seem to make the question of 

16   citizenship dependent on factors irrelevant to the child’s eligibility for 




                                          36
                                                                                                                                                       
      
      
      
                                                                                                                
 1   citizenship.  For  example,  the  JDPA  allows  a  magistrate  judge  to 

 2   consider whether a child might appear at his or her next court hearing 

 3   when ordering detention. 18 U.S.C. § 5034.  Many state courts in this 

 4   Circuit  similarly  may  consider  whether  a  juvenile  will  appear  at 

 5   future hearings when deciding whether to order a juvenile detained 

 6   until  trial.  See  Conn.  Gen.  Stat.  §  46b‐133(c);  N.Y.  Fam.  Ct.  Act 

 7   320.5(3)(a)(i). Relying on such factors to determine citizenship would 

 8   likely render the BIA’s interpretation irrational. See Judulang v. Holder, 

 9   565  U.S.  42,  55  (2011)  (“[A]gency  action  must  be  based  on  non‐

10   arbitrary,  relevant  factors.”  (emphasis  added)  (internal  quotation 

11   marks  omitted)).  Those  concerns  lend  further  support  to  our 

12   conclusion that Khalid’s father’s “physical custody” did not simply 

13   end on Khalid’s arrest or the detention decision of a judge. 

14         Finally, we note that we do not deal in this case with a juvenile 

15   adjudicated  guilty  and  imprisoned  pursuant  to  a  court‐ordered 

16   sentence at the time the juvenile claims to have acquired citizenship. 




                                         37
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   There may be reason in such situations to determine that a minor is 

 2   not  in  a  naturalizing  parent’s  physical  custody  for  purposes  of  8 

 3   U.S.C. § 1431. See Romo‐Jimenez v. Lynch, 607 F. App’x 745, 74546 (9th 

 4   Cir.  2015)  (mem.)  (concluding  that  a  petitioner  whose  parent 

 5   naturalized  after  that  petitioner  was  adjudicated  guilty  of  a  state 

 6   crime and imprisoned was not a U.S. citizen, because a juvenile court 

 7   had  committed  the  petitioner  to  the  legal  custody  of  the  California 

 8   Youth Authority). We need not address those circumstances as they 

 9   were not present in this case. 

10          Finally,  we  observe  that  the  BIA’s  interpretation  would 

11   produce unintended results. Although Khalid’s case arises under his 

12   unique  circumstances,  the  BIA’s  decision  would  likely  produce 

13   unfortunate  consequences  for  the  citizenship  of  other  LPR  children 

14   facing  different  situations.  For  example,  a  high  school  boarding 

15   student away at school would not derive citizenship from her parent 

16   who naturalized unless she returned home before turning eighteen. 




                                          38
                                                                                                                                                               
      
      
      
                                                                                                                        
 1   Similarly,  a  student  on  a  semester  trip  abroad  might  be  denied 

 2   citizenship  under  the  BIA’s  interpretation  if  his  parent  naturalized 

 3   while he was abroad and he turned eighteen while on that trip. The 

 4   BIA’s  interpretation  likely  forecloses  derivative  citizenship  under 

 5   those  circumstances,  without  any  inquiry  into  the  particular 

 6   circumstances of the parent’s custody or the law governing the child’s 

 7   separation from the parent. We think that approach at odds with both 

 8   the statute’s language and context and decline to adopt it here. 9 

 9                                     CONCLUSION 

10           We  hold  that  the  brief,  temporary  separation  created  by 

11   Khalid’s  pretrial  juvenile  detention  did  not  prevent  Khalid  from 

12   satisfying the “physical custody” requirement of 8 U.S.C. § 1431(a), 

13   and  that  consequently,  he  obtained  derivative  citizenship  from  his 




     9 We  find  our  conclusion  regarding  Khalid’s  citizenship  status  sufficiently  clear 
     from the text of the INA, the statutory context, and the JDPA to decline to address 
     Khalid’s arguments regarding due process and equal protection. We express no 
     view on those arguments. 



                                                39
                                                                                                                                                          
     
     
     
                                                                                                                   
1   father  in  2011.  As  a  result,  Khalid  is  a  citizen  of  the  United  States. 

2   Accordingly, we GRANT the petition for review, VACATE the BIA’s 

3   decision,  and  REMAND  with  instructions  to  terminate  Khalid’s 

4   removal proceedings




                                            40
                                                                    
                                                    




 1   JACOBS, Circuit Judge, with whom Judge Hall joins, concurring: 


 2         I concur in the Opinion of the Court, its reasoning, and its 

 3   result.  At the same time, I cannot congratulate Khalid on his 

 4   American citizenship.  He plotted sneaking violence against 

 5   Americans, who gave his family a home, and he cooperated with the 

 6   authorities only when, having been caught, he found himself 

 7   needing another kind of refuge. 


 8         Khalid derived citizenship from his citizen father.  The 

 9   premise for that derivative citizenship was that, during the crucial 

10   period between Khalid’s father’s naturalization and Khalid’s 

11   eighteenth birthday, Khalid was in his fatherʹs physical custody‐‐

12   notwithstanding that he was behind bars on terrorism charges, in 

13   the custody of the authorities.  So I need to emphasize, consistent 

14   with the Opinion, that that result obtained only because the 

15   detention was pretrial, brief, and in a juvenile facility where, under 

16   federal law, Khalid’s citizen father was allowed and encouraged to 
                                                                                                                                                     
     
     
     
                                                                                                              
1   exercise influence over his son.  The holding of this case is surprising 

2   enough, and does not lend itself to expansion.




                                       42